.. . . .




OFFICE   OF   THE   ATTORNEY         GENERAL   OF   TEXAS

                       AUSTIN
Honorable George 11. Sheppapd,   page   2




            The Jot'doea not ecttempt.~ho~~:pMvide‘;'-:apeo~~~ll~~,
                                                                the
period& vhich such appropriation @hall be available.,.Obvloua-
ly, under the provlalona of Article 8, Sect,~,?n~.,6,':o~,~ur
                                                            Cotisti-
tution, llmitiug appropriationa to'~!fwo  year‘lp@rlods,thle appro-
prlation cannot be auetalned for a longer pvidd th&:~two‘$eara
from the effective date of the Aot~. From the authcPltX&:Pnd
reasoning cited in our OpFnion Bo.~o-3621, and In our OpInlon
Noi-0-3651,   ve are .of'theopiniti.:thatthe Legielsture intended
that the appropriation made in 3ectfon 25 should be available
Por the constit&i~nal per&d @{tvg7.~8ps allowed for appmprla-
tiow, aubject.'Wmoh%Wutges ti‘%he Xipproprlationau may be
effeoted by.the.dep&rlx&er&al.appro   rlatLon Ml1 Sor the fiscal
biennium. beg        S~~tetaber--1
                                 ~,&l     %e Artiole 21 Seotlxm
6, of House Bill
              -3.      Under the'proviiiouaof Seatlon.6of Artl-
ale 21 of Hqme BiJl 8, the approprlatlonWe     by Seation 25 of
Artiale 17 will be eupereededby the qqroljrlatioii,   if any, of
au& fuud provided for'lg the darpartmentalappropriation bill ef-
feotive Septemberlet, 1941. When the tiegialaturethan 8et8, ln
the departmental appropriation bill or in any other bill rubae-
quent to IIouseBilL-8, appx%prsetl.ngfrom the specfsl   fund areated
by Seotiw 25 of Article 17 of,&tie Bill 8, the iapprbprlat1o.n
made by that seetlontill no longerbe efSeotive,Ander      the pro-
visiona of Section 6 of &%iole 21 of Rouse Bill 8.
          Your iirat pueetlan la therefore anevered that the
apeoial fund for enforoement and &mln.QtPatlop oreated under
Seotlon 25, Artlole 17, House B%ll 8, la avaIlablefor the uae
and benefit of the Uonrptmllerin the eniprOeolent of the Motor
Fuel Tax Act frontand af'teathe effective date of BotxseBill 8.
          In answer to your aeotmd queetilon,you are advlred
that the appropriation made by Section 25 vi11 not be available
.




    Hmorable   Qeorge Ii. Sheppard, page 3



    in an event beyond two gears from the effective date of House
    Bill 3; and further, that, by virtue of the provisions of Section
    6, Art&e   21, Rouse Bill 8, the appropriation made by Section 25
    will cease tb be effective for any purpose after the effe&lve
    date of aqy Aot by the Legislature, either In the depsrtment ap-
    propriatS.'mbill or any other appropriation bill subsequent to
    House Sill 8, whereln the Lsgialature makes appropriations from
    the sp&oial fund created by Seation 25, Article 17, Howe Bill 8.
                                             Yours very truly
                                       A!i'TORREYffFNEEUT,OFTEXAS


                                       BY
                                                 R. W. Fairohild
                                                       Assistant
    RIiF;db